IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EDWIN DILL,                               : No. 571 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION & PAROLE,                       :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.